INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: xPreliminary information statement oConfidential for use of the Commission only (as permitted by Rule 14c-5(d)(2) oDefinitive Information Statement KINDER TRAVEL INC. (Name of registrant as specified in its charter) Payment of Filing Fee (Check the appropriate box): xNo fee required o Fee computed on table below per Exchnage Act Rule 14c-5(G) AND 0-11 (i) Title of each class of securities to which transaction applies: (ii) Aggregate number of securities to which transaction applies: (iii) Per unit price of other underlying value of transaction computed pursuant to Exchange Act Rule 0-11. (Sec forth the amount on which the filing is calculated and state how it was determined): (iv) Proposed maximum aggregate value of transaction: (v) Total fee paid: o Fee paid previously with preliminary materials o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number of the form or schedule and the date of its filing. (i) Amount previously paid: (ii) Form, schedule or registration statement no.: (iii) Filing party: (iv) Date filed: KINDER TRAVEL INC. Nevada 00-52703 20-4939361 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification
